Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-20-00212-CR

                                     Felipe NEGRETE,
                                          Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 38th Judicial District Court, Uvalde County, Texas
                            Trial Court No. 2018-05-13279-CR
                    Honorable Camile Glasscock Dubose, Judge Presiding

 BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED July 28, 2021.


                                              ___________________________
                                              Rebeca C. Martinez, Chief Justice